DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Claim Objections: Applicant has amended the claims and the objections are withdrawn.
	Double Patenting: Applicant has filed a terminal disclaimer and the rejections under Double Patenting are withdrawn.

	Claim Rejections 35 USC 102/103:
	Applicant’s Argument: Applicant argues that Zhang does not teach the PRS and in the cited portions of Zarifi, the source and target reference signals are not taught as both being DL PRSs. There is no disclosure that the other configured reference signal is another DL-PRS.
Examiner’s Response: Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 incorporating subject matter which was not recited in the same way in the previous set of claims, thus changing the scope of the invention. A new portion of Zarifi is cited to support the amended portions of the claim, and Examiner asserts that these portions of Zarifi teach both reference signals of the source and target references signals being downlink positioning reference signals. See ¶0120-122. Zarifi indicates QCL relationships between reference signals and indicates that these reference signals may be any of a plurality, including DL PRS, and that both reference signals may be DL PRS. Thus the references teach the claimed subject matter. 

Applicant’s Argument: Applicant argues that Zhang and Zarifi do not teach determining a QCL source for a second reference signal based on a BW portion and a second portion of the reference signals. 
Examiner’s Response: Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. Examiner asserts that Zhang teaches determining a QCL relationship for reference signals based on BW relationships as cited below, and Zarifi teaches that reference signals having QCL relationships may include two DL PRS signals as claimed. Zarifi shows that multiple types of reference signals may have this relationship, thus it would have been obvious to modify Zhang to expressly teach the DL PRS signals as the reference signals as there is no evidence this would render unusable the invention of Zhang and Zarifi teaches that reference signal types can be substituted and still have QCL relationships, thus the combination is considered obvious and would have resulted in a reasonable expectation of success.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 53 recites “means for determining” and “means for configuring” thus invoking 35 U.S.C. 112(f) and Examiner cites ¶0127 of Applicant’s specification tying these “means” to a transceiver, processing system and memory component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5, 8-22, 24-29, 31, 34-48, 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (US 20210091900 A1) in view of Zarifi (US 20210050963 A1, provisional application 62/886,145 filed 8/13/2019).

Regarding claim 1, Zhang teaches
A network entity [Figure 1-2, network entity being network device], comprising: at least one transceiver; a memory; and at least one processor communicatively coupled to the at least one transceiver and the memory [Figure 1 110, Figure 13-14 and Figure 16 teaches ¶0566 the network entity comprising BBU and RRU, RRU considered a TRP], wherein the at least one processor is configured to: determine whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, first and second BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and configure a user equipment (UE) with the source reference signal as the QCL source of the target reference signal based on a determination that the source reference signal is the QCL source of the target reference signal [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2, wherein TCI indicates QCL relationship thus based on determining source reference is QCL of target].
Zhang teaches source and target reference signals but does not teach these include positioning reference signals.
Zarifi teaches source and target reference signals with QCL properties, wherein the source reference signal is a fist downlink positioning reference signal and the target reference signal is a second downlink positioning reference signal [¶0117, ¶0120-122, process at electronic device, receives configuration information including a reference signal, e.g. PRS, and that it is QCL-D with a target PRS, “configuration information includes information about another configured reference signal (e.g., another configured SSB, CSI-RS or PRS) that is QCL-D with the PRS,” thus two positioning reference signals are QCL relationship, see ¶0022 where DL PRS stands for positioning reference signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signals are DL PRS. Zhang teaches reference signals with QCL relationships determined based on BW sizes and it would have been obvious substitution of parts to specify DL PRS signals for the reference signals as in Zarifi who teaches this is one of several reference signal types that can be indicated as being QCL to the terminal to allow the terminal to derive properties of a second signal based on its QCL relationship with a first signal, being PRS signals as the reference signal can be one of multiple types ¶0120-122, allowing the terminal to detect a first reference signal based on configuration of the other reference signals when QCL is known ¶0020 and allows the terminal to use another reference signal as a substitute for locating a different reference signal ¶0117.

Regarding claim 2, Zhang-Zarifi teaches:
The network entity of claim 1, wherein the network entity is one of a location server, a location management function, or a serving TRP [Zhang ¶0566 includes serving TRP being the RRU for a BBU in 5G ¶0566-568].

Regarding claim 3, Zhang-Zarifi teaches:
The network entity of claim 1, wherein, based on a determination that the source reference signal is the QCL source of the target reference signal, the source reference signal is the QCL source with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial receive parameter, or any combination thereof [Zhang ¶0324-325 teaches these spatial parameters as related to QCL].

Regarding claim 5, Zhang- Zarifi teaches:
The network entity of claim 1 wherein the source reference signal and the target reference signal are downlink positioning reference signal (DL-PRS) [[¶0117, ¶0120-122, process at electronic device, receives configuration information including a reference signal, e.g. PRS, and that it is QCL-D with a target PRS, thus two positioning reference signals are QCL relationship, see ¶0022 where DL PRS stands for positioning reference signal, see rationale for combination as claim 1].

Regarding claim 8, Zhang-Zarifi teaches:
The network entity of claim 1, wherein the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal based on the source reference signal and the target reference signal satisfying a BW constraint specifying that the first BW portion and the second BW portion be within a threshold distance of each other in a frequency domain [Zhang ¶0105-110, ¶0114-121, BWPs are determined to be associated prior to determining QCL for transmissions of reference signals, and BWP association is complete overlap of BWPs, thus the BW regions are within a threshold distance greater than zero, thus the determination of the reference signals on the respective BWPs having QCL relationship is based on these attributes of the BWPs satisfying the constraint].

Regarding claim 9, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal based on the source reference signal  and the target reference signal satisfy the BW constraint and satisfy a TRP constraint, and the TRP constraint specifies that the first TRP is the same as the second TRP [Zhang ¶0105-110, ¶0114-121, BWPs are associated and the reference signals QCL relationship when BWPs completely overlap thus within a threshold distance of zero, and ¶0566 RRU being the same for each transmission thus second and first TRP are the same].

Regarding claim 10, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the at least one processor is configured to determine that the source reference signal is the QCL source of the target reference signal based on the source reference signal and the target reference signal satisfying the BW constraint [Zhang ¶0105-110, ¶0114-121, BWPs are determined to be associated prior to determining QCL for transmissions of reference signals, and BWP association is complete overlap of BWPs, thus the BW regions are within a threshold distance greater than zero] and satisfy a frequency layer constraint, and the frequency layer constraint specifies that a first frequency layer is the same as a second frequency layer, the first frequency layer being a frequency layer of the source reference signal, and the second frequency layer being a frequency layer of the target reference signal [Zhang ¶0105-110, ¶0114-121 BW regions include frequency overlap such that the frequencies are the same and thus a frequency layer matches a frequency layer of the other BWP by including the same start, end, and RBs, thus the threshold distance constraint is met i.e. distance of zero, these frequency layer interpretations according to Applicant’s specification of frequency layer being a frequency parameter thus sharing RBs being a frequency layer, wherein the first and second layer are for first and second reference signals respectively ¶0118]

Regarding claim 11, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the threshold distance is specified as a threshold physical resource block (PRB) distance, a threshold frequency distance, a threshold band distance, a threshold channel distance, or any combination thereof, the threshold PRB distance specifies a number of PRBs, the threshold frequency distance specifies a number of Hertz (Hz), the threshold band distance specifies a number of bands [Zhang ¶0105-110, ¶0116-121, BWPs may completely overlap considered a distance of a number of bands being zero bands as the bands are the same / include the same RBs], and the threshold channel distance specifies a number of channels.

Regarding claim 12, Zhang-Zarifi teaches:
The network entity of claim 8, wherein the threshold distance is frequency range (FR) specific [Zhang, threshold distance is specific to a frequency range being zero as the BWPs overlap].

Regarding claim 13, Zhang-Zarifi teaches:
The network entity of claim 12, wherein the threshold distance is less than or equal to 20 MHz for FR1 and less than or equal to 100 MHz for FR2 [Examiner notes the claim does not define FR1 or FR2 thus being less than 20 MHz can apply for any FR1 or FR2, thus since the distance is 0 it is less than 20 MHz and 100 MHz so it covers both ranges as in Zhang].

Regarding claim 14, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold center distance, and the at least one processor is configured to determine that the BW constraint is satisfied based on a first BW center and a second BW center being within the threshold center distance of each other, the first BW center being a center of the first BW portion and the second BW center being a center of the second BW portion [Zhang ¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the centers would be identical and the distance is zero satisfying the constraint].

Regarding claim 15, Zhang-Zarifi teaches:
The network entity of claim 14, wherein the threshold center distance is zero such that the BW constraint is satisfied based on the first BW center and the second BW center being the same [Zhang ¶0114-121 RBs are the same for both BWPs so the center would be the same with distance of zero].

Regarding claim 16, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold start distance, and the at least one processor is configured to determine that the BW constraint is satisfied based on the first start frequency and the second start frequency being within the threshold start distance of each other [Zhang ¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the start would be identical and the start distance is zero satisfying the constraint].

Regarding claim 17, Zhang-Zarifi teaches:
The network entity of claim 16, wherein threshold start distance is zero such that the BW constraint is satisfied based on the first start frequency and the second start frequency being the same [Zhang ¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the start would be identical and the start distance is zero satisfying the constraint].

Regarding claim 18, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold end distance, and the at least one processor is configured to determine that the BW constraint is satisfied based on a first end frequency and a second end frequency being within the threshold end distance of each other, the first end frequency being equal to a sum of the first start frequency and the first BW size, and the second end frequency being equal to a sum of the second start frequency and the second BW size [Zhang ¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the ends would be identical and the end distance is zero satisfying the constraint].

Regarding claim 19, Zhang-Zarifi teaches:
The network entity of claim 18, wherein threshold end distance is zero such that the BW constraint is satisfied based on the first end frequency and the second end frequency are the same [Zhang ¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the end would be identical and the end distance is zero satisfying the constraint].

Regarding claim 20, Zhang-Zarifi teaches:
The network entity of claim 8, wherein the at least one processor is configured to determine that the BW constraint is satisfied when any part of the first BW portion is within the threshold distance of any part of the second BW portion [Zhang ¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the BWPs are within any distance of each other being a distance greater than 0].

Regarding claim 21, Zhang-Zarifi teaches:
The network entity of claim 8, wherein the at least one processor is configured to determine that the BW constraint is satisfied based on there being a non-zero overlap between the first BW portion and the second BW portion [Zhang ¶0105-107, ¶0116-121, BWPs completely overlap i.e. all RBs are the same in each, thus the BWPs have a non-zero overlap].

Regarding claim 22, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the source reference signal is configured through a frequency domain container specifying at least one first component carrier (CC), at least one first band, and/or at least one first bandwidth part (BWP) of the source reference signal [Zhang ¶0105-111 BWPs are configured on same carrier thus BWP configurations specifies same carrier, ¶0114-121, configured via BWP], and the at least one processor is configured to: determine the first BW portion based on the at least one first CC, the at least one first band, and/or the at least one first BWP prior to determining whether the BW constraint is satisfied [Zhang ¶0114-121, determine constraint satisfied by determining the BWP portions overlapping].

Regarding claim 24, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold component carrier (CC) distance, the source reference signal is configured through a frequency domain container specifying at least one first CC of the source reference signal [Zhang ¶0105-111 BWPs are configured on same carrier thus BWP configurations specifies same carrier, reference signals configured on carriers ¶0114-118], and the at least one processor is configured to: determine at least one second CC based on the second BW portion, the at least one second CC being a CC that coincides or overlaps, at least in part, with the second BW portion [Zhang ¶0105-111 BWPs determined and correspond to first and second CC being the same CC as these overlap]; and determine that the BW constraint is satisfied based on the at least one first CC and the at least one second CC being within the threshold CC distance of each other [Zhang ¶0105-121, CCs determined for BWPs and may be on the same CC thus CCs overlap, and this part of the constraint related to QCL relationships].

Regarding claim 25, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the threshold distance specifies a threshold band distance, the source reference signal is configured through a frequency domain container specifying at least one first band the source reference signal [Zhang ¶0105-111 BWPs are configured on same carrier with completely overlapping RBs thus same band for the BWPs configured for source and target reference signals ¶0114-118], and the at least one processor is configured to: determine at least one second band based on the second BW portion, the at least one second band being a band that coincides or overlaps, at least in part, with the second BW portion [Zhang ¶0105-111 BWPs are configured on same band / RBs thus BWP configurations specifies same band, reference signals configured on these BWPs comprising at least a band ¶0114-118]; and determine that the BW constraint is satisfied based on the at least one first band and the at least one second band being within the threshold band distance of other [Zhang  ¶0105-121, BWPs are intra-band and since the bands completely overlap, this satisfies the condition of the threshold distance being a distance greater than zero as RBs i.e. band completely overlaps].

Regarding claim 26, Zhang-Zarifi teaches:
The network entity of claim 8, wherein: the source reference signal is configured through a frequency domain container specifying at least one first band the source reference signal  [Zhang ¶0114-121, bands for BWPs for references signals are intra-band, BWP used for reference signals], and the at least one processor is configured to: determine at least one second band based on the second BW portion, the at least one second band being a band that coincides or overlaps, at least in part, with the second BW portion [Zhang ¶0105-111 BWPs are configured on same band / RBs thus BWP configurations specifies same band, reference signals configured on these BWPs comprising at least a band ¶0114-118]; and determine that the BW constraint is satisfied based on the at least one first band and the at least one second band being the same [Zhang ¶0105-121, BWPs are for first and target reference signals and are intra-band plus they overlap completely, i.e. share all their RBs, thus satisfies the condition of the threshold distance being a distance greater than zero].

Regarding claim 27, Zhang teaches:
A method of a network entity [Figure 1-2, network entity being network device], the method comprising: determining whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and configuring a user equipment (UE) with the source reference signal as the QCL source of the target reference signal based on a determination that the source reference signal is the QCL source of the target reference signal [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2, wherein TCI indicates QCL relationship thus based on determining source reference is QCL of target].
Zhang teaches source and target reference signals but does not teach these include positioning reference signals.
Zarifi teaches source and target reference signals with QCL properties, wherein the source reference signal is a fist downlink positioning reference signal and the target reference signal is a second downlink positioning reference signal [¶0117, ¶0120-122, process at electronic device, receives configuration information including a reference signal, e.g. PRS, and that it is QCL-D with a target PRS, thus two positioning reference signals are QCL relationship, see ¶0022 where DL PRS stands for positioning reference signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signals are DL PRS. Zhang teaches reference signals with QCL relationships determined based on BW sizes and it would have been obvious substitution of parts to specify DL PRS signals for the reference signals as in Zarifi who teaches this is one of several reference signal types that can be indicated as being QCL to the terminal to allow the terminal to derive properties of a second signal based on its QCL relationship with a first signal, being PRS signals as the reference signal can be one of multiple types ¶0120-122, allowing the terminal to detect a first reference signal based on configuration of the other reference signals when QCL is known ¶0020 and allows the terminal to use another reference signal as a substitute for locating a different reference signal ¶0117.

Regarding claim 28-29, 34-48, 50-52, see rejections for claims 2-3, 8-22, 24-26 teaches the physical structure performing the same functions.

 Regarding claim 31, see rejections for claims 5 in which the physical structure is taught performing the same functions.

Regarding claim 53, Zhang teaches:
A network entity, comprising: [Figure 1-2, network entity being network device], means for determining whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and means for configuring a user equipment (UE) with the source reference signal as the QCL source of the target reference signal based on a determination that the source reference signal is the QCL source of the target reference signal [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2, wherein TCI indicates QCL relationship thus based on determining source reference is QCL of target].
Zhang teaches source and target reference signals but does not teach these include positioning reference signals.
Zarifi teaches source and target reference signals with QCL properties, wherein the source reference signal is a fist downlink positioning reference signal and the target reference signal is a second downlink positioning reference signal [¶0117, ¶0120-122, process at electronic device, receives configuration information including a reference signal, e.g. PRS, and that it is QCL-D with a target PRS, thus two positioning reference signals are QCL relationship, see ¶0022 where DL PRS stands for positioning reference signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signals are DL PRS. Zhang teaches reference signals with QCL relationships determined based on BW sizes and it would have been obvious substitution of parts to specify DL PRS signals for the reference signals as in Zarifi who teaches this is one of several reference signal types that can be indicated as being QCL to the terminal to allow the terminal to derive properties of a second signal based on its QCL relationship with a first signal, being PRS signals as the reference signal can be one of multiple types ¶0120-122, allowing the terminal to detect a first reference signal based on configuration of the other reference signals when QCL is known ¶0020 and allows the terminal to use another reference signal as a substitute for locating a different reference signal ¶0117.

Regarding claim 54, Zhang teaches:
A non-transitory computer-readable medium storing computer- executable instructions for a network entity, the computer-executable instructions comprising: one or more instructions instructing the network entity [Figure 1-2, network entity being network device], to determine whether a source reference signal transmitted from a first transmission-reception point (TRP) [¶0566, Figure 16, TRP being considered the RRU, reference signal sent by network entity comprising RRU in ¶0104-105, determine a first and second BWP and subsequently first and second QCL relationship between BWPs based on relationship, QCL involving transmission of PDSCH/PDCCH in which downlink reference signal included and is QCL’d with another reference signal as indicated by TCI] is a quasi-collocation (QCL) source of a target reference signal transmitted from a second TRP [¶0104-105, reference signal on PDSCH/PDCCH QCL source for target reference signal included in TCI, target reference signal being PSS, PBCH, etc. and sent by a second TRP which according to Applicant’s specification may be the same as the first TRP] based, at least in part, on a first bandwidth (BW) portion occupied by the source reference signal and a second BW portion occupied by the target reference signal [¶0104-106, ¶0110-121, Figure 2 shows BWP associations used in determining QCL relationship between reference signals, BWP association being the first BW portion and second BW portion of reference signals respectively being overlapping completely thus the QCL based at least in part on the BWPs being overlapping], the first BW portion having a first start frequency and a first BW size and the second BW portion having a second start frequency and a second BW size [¶0104-110 and ¶0116-118, BWPs are determined to be associated, and this association is that they completely overlap and satisfy a QCL relationship association relation, and overlapping BWPs as in ¶0369, Figure 3 shows example BWPs with these attributes e.g. a size and a starting frequency]; and one or more instructions instructing the network entity to configure a user equipment (UE) with the source reference signal as the QCL source of the target reference signal based on a determination that the source reference signal is the QCL source of the target reference signal [¶0104-110, ¶0116-120 reference signals configured for UEs ¶0314, Figure 1-2, wherein TCI indicates QCL relationship thus based on determining source reference is QCL of target].
Zhang teaches source and target reference signals but does not teach these include positioning reference signals.
Zarifi teaches source and target reference signals with QCL properties, wherein the source reference signal is a fist downlink positioning reference signal and the target reference signal is a second downlink positioning reference signal [¶0117, ¶0120-122, process at electronic device, receives configuration information including a reference signal, e.g. PRS, and that it is QCL-D with a target PRS, thus two positioning reference signals are QCL relationship, see ¶0022 where DL PRS stands for positioning reference signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the reference signals are DL PRS. Zhang teaches reference signals with QCL relationships determined based on BW sizes and it would have been obvious substitution of parts to specify DL PRS signals for the reference signals as in Zarifi who teaches this is one of several reference signal types that can be indicated as being QCL to the terminal to allow the terminal to derive properties of a second signal based on its QCL relationship with a first signal, being PRS signals as the reference signal can be one of multiple types ¶0120-122, allowing the terminal to detect a first reference signal based on configuration of the other reference signals when QCL is known ¶0020 and allows the terminal to use another reference signal as a substitute for locating a different reference signal ¶0117.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478